DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
Claims 1 and 15: “permitting to access” (line 13 and 24, respectively) should be --permitting access--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: “a door composing a part of an appearance of the sheet conveyance apparatus” is unclear and confusing. The examiner is unable to ascertain how the door is composed of a part of an appearance of the sheet conveyance path. For the purpose of examination, the limitation has been interpreted as claiming “a door composing a part of the sheet conveyance apparatus.
Claims 2, 4-6, and 8-11 are rejected based on their dependency to claim 1.
Claim 3 is rejected based on its dependency to claim 2.
Claim 7 is rejected based on its dependency to claim 6.
Claim 12 is rejected based on its dependency to claim 11.
Claim 13 is rejected based on its dependency to claim 12. 
Claim 14 is rejected based on its dependency to claim 13. 
Claim 15: “a door composing a part of an appearance of the sheet conveyance apparatus” is unclear and confusing. The examiner is unable to ascertain how the door is composed of a part of an appearance of the sheet conveyance path. For the purpose of examination, the limitation has been interpreted as claiming “a door composing a part of the sheet conveyance apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (US 2018/0150021) teaches an image forming apparatus with a door that allows access to a sheet conveyance path. The apparatus including a door that with position members that move with the opening and closing of the door [0033]. Yamamoto remains silent as to “a retraction portion provided on the door and configured to retract 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        s